Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Cedric Charles Clay, Appellant                        Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2010F00089).
No. 06-11-00229-CR        v.                          Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Cedric Charles Clay, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 28, 2012
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk